


    
EXHIBIT 10.60


September 28, 2015


TPR Associates, L.L.C.
Attn: Robert Goldfarb
5 Two Mile Road, PO Box 945
Farmington, CT 06034-0945




RE: Exercise of Extension Option


Lease dated March 8, 2000, as modified by Modification of Lease Agreement dated
December 2, 2001 and Second Modification of Lease dated November 5, 2007
(collectively, the "Lease") for a property known as 539 Technology Park Drive,
Torrington, CT (the "Premises")


Dear Robert:
This letter shall confirm that FuelCell Energy, Inc., "Tenant" under the above
described Lease, has elected to exercise its right described in Section 3 of the
Second Modification of Lease dated November 5, 2007, to extend the term of the
Lease for the period January 1, 2016 through and including December 31, 2020
(the "Extension Period").


Landlord understands and agrees, and by Landlord's signature below you confirm
back to us, that the Base Annual Rental amount to be paid by Tenant to Landlord
during the Extension Period shall be hereby amended to be $373,750.00 per year
payable in equal monthly installments of $31,145.83 payable in advance on the
first day of each and every month without prior demand by Landlord.


Landlord further understands and agrees, and by Landlord's signature below you
confirm back to us, that the terms and conditions and Base Annual Rent of the
Extension Period shall be superseded if and when a Third Modification of Lease
is executed in accordance with the executed Term Sheet dated July 30, 2015.


Please sign below to confirm your agreement with this letter and return a fully
executed copy to us for our records.






Signature Page Follows






--------------------------------------------------------------------------------




Very truly Yours,


FuelCell Energy, Inc.


By: /s/ Michael S. Bishop


Name: Michael S. Bishop


Title: Sr. Vice President & CFO, Duly Authorized




Agreed and accepted by:


TRP Associates, L.L. C.


By: Goldfarb Associates Limited Partnership, Its Member


By: /s/ Robert Goldfarb


Date: 9/28/15


Robert Goldfarb, Its General Partner, Duly Authorized


